Citation Nr: 1402410	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  13-31 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss disability, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1954 to June 1958.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for bilateral hearing loss disability, on its merits, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO last denied service connection for bilateral hearing loss disability in June 2007 and notified the Veteran of its decision at that time.  The Veteran did not appeal that decision, nor was new and material evidence received within 1 year of the determination.  

2.  Since that decision, certain evidence which relates to unestablished facts necessary to substantiate the claim which is neither cumulative nor redundant of evidence previously considered has been received to reopen the claim for service connection for bilateral hearing loss disability.  


CONCLUSIONS OF LAW

1.  The June 2007 RO rating decision denying service connection for bilateral hearing loss disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

2.  The criteria to reopen the claim for service connection for bilateral hearing loss disability based on new and material evidence are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has applied to reopen a claim for service connection for bilateral hearing loss disability which was last denied in June 2007.  

In this decision, the Board reopens the Veteran's claim for service connection for bilateral hearing loss disability and remands it to the RO.  Thus, a discussion of VA's duties to notify and assist is not necessary with respect to the issue at this time.  

The issue before the Board involves a claim of entitlement to service connection.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection was denied by the RO for hearing loss in September 1981 and again in June 2007.  The Veteran was informed of those decisions at those times and did not appeal them or submit additional evidence and those decisions became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In June 2007, the RO found that the prior denial of service connection was confirmed since the evidence of record failed to show that the Veteran's bilateral hearing loss was related to military service.   

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.   

The Court has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is not bound by an RO determination that new and material evidence has not been received and makes an independent determination in this regard.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Certain evidence submitted since the last final denial of service connection for bilateral hearing loss disability in June 2007 is sufficient to reopen the claim.  Namely, in January 2012, a private audiologist rendered a medical opinion to the effect that the Veteran's hearing loss is related to military noise exposure.  This evidence tends to relate the Veteran's current bilateral hearing loss disability to service.  The Board finds that evidence relating to unestablished facts which are necessary to substantiate the Veteran's claim and which is neither cumulative nor redundant has been received.  In sum, new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss disability, and so it is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Further action will be taken with respect to this claim on remand below.


ORDER

The claim for service connection for bilateral hearing loss disability is reopened.  To this extent only, the appeal is allowed.  


REMAND

The Veteran seeks service connection for bilateral hearing loss disability.  Under 38 C.F.R. § 3.159 (2103), VA has a duty to assist his with developing his claim by attempting to obtain relevant evidence and by obtaining an adequate VA examination.  

In December 2011, the Veteran indicated that he had received treatment at the Kansas City VA Medical Center since 2005.  The earliest VA medical records from that facility which are of record are dated in August 2007 (in Virtual VA).  Accordingly, efforts should be made to obtain any additional records dating from 2005 to August 2007, as VA treatment records are constructively of record and must be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet.App. 611 (1992).

After any additional records are obtained, an additional VA examination with a medical opinion which is explained in detail and which takes into account the Veteran's accounts of symptoms in and since service and the type of hearing loss shown currently should be rendered, as there are conflicting medical opinions of record on the matter of whether the Veteran's current hearing loss disability is related to service, the record may be incomplete, and the VA examiner in February 2012 did not expressly consider the Veteran's history of symptoms, including loss of hearing noticeable over the last 4 years, reported in August 1973, and temporary threshold shifts and tinnitus following them in service, reported in January 2012.  Furthermore, the private audiologist in January 2012 indicated that the Veteran's hearing loss was related to military noise exposure in part based on a current notched configuration of hearing loss, whereas the VA examiner in February 2012 indicated that the Veteran's current audiological configuration is not consistent with hearing loss caused by acoustic trauma.   

Accordingly, the case is hereby REMANDED for the following actions:

1.  Make arrangements to obtain all Kansas City VA medical records of treatment which the Veteran received between 2005 and August 2007.  

2.  After completion of the above to the extent possible, the RO should schedule the Veteran for an appropriate VA examination for hearing loss disability.  It is imperative that the claims file be made available to the examiner for review.  All current hearing loss disability diagnoses should be reported.  

The examiner should offer an opinion with reasons as to whether it is at least as likely as not (a 50% or higher degree of probability) that such hearing loss disability was manifested during service or is otherwise causally related to service.  The opinion should consider the Veteran's reports of in-service and post-service symptomatology and events, as reflected by his August 1973, June, July, and August 1981, and January 2012 statements, including as to loss of hearing being noticeable over the last 4 years in August 1973 and as to temporary threshold shifts and tinnitus following shifts in service, reported in January 2012.  The examiner should explain in detail whether and why the audiometry shown during the course of the claim is or is not consistent with hearing loss caused by service acoustic trauma.  

3.  After completion of the above, the RO should review the record and readjudicate the claim.  If its action remains adverse to the Veteran, he and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


